Case 2:18-cv-00412-RWS-RSP Document 44-8 Filed 04/16/19 Page 1 of 29 PageID #: 1392




                 Koljonen Exhibit 1
Case 2:18-cv-00412-RWS-RSP Document 44-8 Filed 04/16/19 Page 2 of 29 PageID #: 1393
Case 2:18-cv-00412-RWS-RSP Document 44-8 Filed 04/16/19 Page 3 of 29 PageID #: 1394
Case 2:18-cv-00412-RWS-RSP Document 44-8 Filed 04/16/19 Page 4 of 29 PageID #: 1395
Case 2:18-cv-00412-RWS-RSP Document 44-8 Filed 04/16/19 Page 5 of 29 PageID #: 1396
Case 2:18-cv-00412-RWS-RSP Document 44-8 Filed 04/16/19 Page 6 of 29 PageID #: 1397
Case 2:18-cv-00412-RWS-RSP Document 44-8 Filed 04/16/19 Page 7 of 29 PageID #: 1398
Case 2:18-cv-00412-RWS-RSP Document 44-8 Filed 04/16/19 Page 8 of 29 PageID #: 1399
Case 2:18-cv-00412-RWS-RSP Document 44-8 Filed 04/16/19 Page 9 of 29 PageID #: 1400
Case 2:18-cv-00412-RWS-RSP Document 44-8 Filed 04/16/19 Page 10 of 29 PageID #:
                                   1401
Case 2:18-cv-00412-RWS-RSP Document 44-8 Filed 04/16/19 Page 11 of 29 PageID #:
                                   1402
Case 2:18-cv-00412-RWS-RSP Document 44-8 Filed 04/16/19 Page 12 of 29 PageID #:
                                   1403
Case 2:18-cv-00412-RWS-RSP Document 44-8 Filed 04/16/19 Page 13 of 29 PageID #:
                                   1404
Case 2:18-cv-00412-RWS-RSP Document 44-8 Filed 04/16/19 Page 14 of 29 PageID #:
                                   1405
Case 2:18-cv-00412-RWS-RSP Document 44-8 Filed 04/16/19 Page 15 of 29 PageID #:
                                   1406
Case 2:18-cv-00412-RWS-RSP Document 44-8 Filed 04/16/19 Page 16 of 29 PageID #:
                                   1407
Case 2:18-cv-00412-RWS-RSP Document 44-8 Filed 04/16/19 Page 17 of 29 PageID #:
                                   1408
Case 2:18-cv-00412-RWS-RSP Document 44-8 Filed 04/16/19 Page 18 of 29 PageID #:
                                   1409
Case 2:18-cv-00412-RWS-RSP Document 44-8 Filed 04/16/19 Page 19 of 29 PageID #:
                                   1410
Case 2:18-cv-00412-RWS-RSP Document 44-8 Filed 04/16/19 Page 20 of 29 PageID #:
                                   1411
Case 2:18-cv-00412-RWS-RSP Document 44-8 Filed 04/16/19 Page 21 of 29 PageID #:
                                   1412
Case 2:18-cv-00412-RWS-RSP Document 44-8 Filed 04/16/19 Page 22 of 29 PageID #:
                                   1413
Case 2:18-cv-00412-RWS-RSP Document 44-8 Filed 04/16/19 Page 23 of 29 PageID #:
                                   1414
Case 2:18-cv-00412-RWS-RSP Document 44-8 Filed 04/16/19 Page 24 of 29 PageID #:
                                   1415
Case 2:18-cv-00412-RWS-RSP Document 44-8 Filed 04/16/19 Page 25 of 29 PageID #:
                                   1416
Case 2:18-cv-00412-RWS-RSP Document 44-8 Filed 04/16/19 Page 26 of 29 PageID #:
                                   1417
Case 2:18-cv-00412-RWS-RSP Document 44-8 Filed 04/16/19 Page 27 of 29 PageID #:
                                   1418
Case 2:18-cv-00412-RWS-RSP Document 44-8 Filed 04/16/19 Page 28 of 29 PageID #:
                                   1419
Case 2:18-cv-00412-RWS-RSP Document 44-8 Filed 04/16/19 Page 29 of 29 PageID #:
                                   1420
